 1   LYNN V. RIVERA, ESQ.
     NEVADA BAR NO. 6797
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
 4   ---
     Telephone:     (775) 398-3065
 5   Facsimile:     (877) 648-5288
     Email:         lrivera@burnhambrown.com
 6
     Attorneys for Defendants,
 7   HOME DEPOT U.S.A., INC. AND WARREN BARTLETT
 8

 9                                UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11   SU MYONG KIM, individually,                          Case No. 2:19-cv-00388-MMD-DJA

12                  Plaintiff,                            STIPULATION AND [PROPOSED]
                                                          ORDER FOR DISMISSAL
13   v.

14   HOME DEPOT U.S.A., INC., a foreign profit
     corporation; WARREN BARTLETT; DOES
15   I-X, and ROE CORPORATIONS I-X,
     inclusive,
16
                    Defendants.
17

18          IT IS HEREBY STIPULATED, by and between Home Depot U.S.A., Inc., Warren

19   Bartlett and Plaintiff Su Myong Kim, through their respective counsel of record, that the above-

20   captioned action be dismissed with prejudice, each party to bear its own attorney’s fees, costs,

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                          1
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL                         No. 2:19-cv-00388-MMD-DJA
 1   and related expenses.

 2   DATED: September 3, 2019                 DATED: September 3, 2019
 3   BURNHAM BROWN                            CLAGGETT & SYKES LAW FIRM
 4

 5   /s/ Lynn V. Rivera                       /s/ Geordan G. Logan
     LYNN V. RIVERA                           GEORDAN G. LOGAN
 6                                            Nevada Bar No. 013910
     Nevada Bar No. 6797
                                              4101 Meadows Lane, Suite 100
 7   200 S. Virginia Street, 8th Floor        Las Vegas, NV 89107
     Reno, NV 89501                           Attorneys for Plaintiff
 8   Attorneys for Defendants                 KIM SU MYONG
     HOME DEPOT U.S.A., INC. AND
 9   WARREN BARTLETT
10

11

12
     IT IS SO ORDERED.
13

14
     DATED: September 4, 2019
15                                        UNITED STATES DISTRICT JUDGE
16

17
     4839-2696-5922, v. 1
18

19

20

21

22

23

24

25

26

27

28

                                          2
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL             No. 2:19-cv-00388-MMD-DJA
